UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5112


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEQUANDA JUMILL SAMUELS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:08-cr-00087-TDS-1)


Submitted:   August 16, 2011                 Decided:   September 1, 2011


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew M. Robinson, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               In March 2009, Dequanda Jumill Samuels pled guilty to

possession with intent to distribute cocaine base (“crack”), in

violation of 21 U.S.C. § 841(a)(1) (2006).                    The district court

sentenced Samuels in October 2010 to 250 months’ imprisonment.

               Despite the waiver of the right to appeal included in

her    plea     agreement,     Samuels    seeks       to   appeal   her   sentence,

arguing that the district court erred in failing to apply the

Fair       Sentencing   Act    (“FSA”).        The    Government    contends     that

Samuels’ appeal should be dismissed because it is barred by the

appeal      waiver.     Upon    review    of    the    plea   agreement    and   the

transcript of the Fed. R. Crim. P. 11 hearing, we conclude that

Samuels knowingly and voluntarily waived her right to appeal and

that the issue Samuels seeks to raise on appeal falls squarely

within the compass of her waiver of appellate rights. ∗

               Accordingly, we dismiss Samuels’ appeal.               We dispense

with oral argument because the facts and legal contentions are



       ∗
       Samuels attempts to escape the appeal waiver by claiming
that her sentence under pre-FSA law is unconstitutionally based
on race.     We have rejected arguments that the sentencing
disparity between powder cocaine and crack offenses violates
either equal protection or due process.    See United States v.
Perkins, 108 F.3d 512, 518-19 & n.34 (4th Cir. 1997) (citing
cases); United States v. Burgos, 94 F.3d 849, 876-77 (4th Cir.
1996) (en banc); United States v. Fisher, 58 F.3d 96, 99-100
(4th Cir. 1995) (collecting cases).



                                          2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3